DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-11 are objected to because of the following informalities:  They depend from cancelled claim 8.  For examination purposes, it is presumed that claims 9-11 depend from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4th line from the bottom, it is unclear if “a longitudinal axis of the conduit” is 
referring to “a longitudinal axis of a conduit” already recited in line 11 or if a second longitudinal axis is being recited.
Claim 1, 3rd line from the bottom, it is unclear if “an azimuthal angle” is 
referring to “an azimuthal angle” already recited in line 13 or if a second longitudinal axis is being recited.

the conduit at a polar angle that is normal to the base and also at an azimuthal angle extending through first and second holes on the base.  If the longitudinal axis is normal to the base, the longitudinal axis and the conduit would be pointing straight up from the base, as in fig. 3.  The azimuthal angle appears to be part of the water neck shape depicted in fig. 4 and in this embodiment the longitudinal axis of the conduit is not normal to the base.  Therefore it is unclear how the longitudinal axis can be both normal to the base and at an azimuthal angle relative to a line extending through first and second holes on the base.  Clarification is needed.
Regarding claims 14 and 15, it is unclear how the longitudinal axis of the conduit can be oriented at a polar angle with respect to a line which is normal to a plane of the base when claim 1 requires the longitudinal axis of the conduit be at angle which is normal to the base.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by webpage for Mr. Gasket part #720-2671.

a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface; and 
a curved supportive section (ball shaped portion between the flange base and cylindrical tube) interconnecting the conduit and the base wherein the supportive section interconnects the conduit with the base and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (the cylindrical portion points the hose in a direction attached thereto away from the flanged base), wherein a circumference of the curved supportive section narrows from the base (flange base) to the conduit (the curved surface is wider where it attaches to the flange and narrows toward the top of the spherical surface where the cylindrical tube is attached) and further wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from the base (the cylindrical tube extends at an aximuthal angle relative to a straight line drawn from one bolt hole to the other bolt hole), wherein the curved supportive section comprising an exterior surface having a second portion located around the conduit end (where the spherical section meets the bottom of the cylindrical section), and wherein the second portion of the exterior surface of the curved supportive section wherein the curved supportive section is configured to orient a longitudinal axis of the conduit at a polar angle which is normal to the base.

In regard to claim 3, wherein the conduit comprises an elongate, cylindrical section having a smooth exterior surface and a circumferential lip that are configured to establish a fluid-tight coupling with the water hose.
In regard to claim 4, wherein the cylindrical section comprises an outer diameter such that the conduit may be slidably inserted into an interior of the water hose.
In regard to claim 5, wherein the water hose is configured to be fastened onto the cylindrical section by way of any of a wide variety of suitable mechanical fasteners (via the bolt holes).
In regard to claim 6, wherein the circumferential lip comprises at least one structure (barbed or raised end) configured cooperate with the water hose and a mechanical fastener so as to maintain the fluid-tight coupling during circulating the coolant.
In regard to claim 7, wherein the interior opening extends through the conduit, the supportive section, and the base such that coolant received into the base from the water pump is conveyed through the water neck to the water hose.
In regard to claim 9, wherein the smooth surface comprises a size and a shape that respectively match a size and a shape of the smooth surface of the water pump.
In regard to claim 11, wherein the base comprises a first hole and a second hole disposed on opposite sides of the supportive section and respectively aligned with a first threaded hole and a second threaded hole of the water pump, the first and second holes being configured to receive bolts configured to threadably engage with the first and second threaded holes. 

In regard to claim 13, wherein the longitudinal axis is substantially normal to a plane defined by a coupling of the base with the water pump (see picture of part #2671).
Claim(s) 1, 10, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mr. Gasket part #2660.
In regard to claim 1, Part #2660 discloses a water neck (“for use with a water pump for circulating a coolant between a radiator and an LS engine” is considered an intended use limitation and carries little patentable weight in an apparatus claim), comprising: a base (flange portion with two bolt holes) configured to be coupled with the water pump wherein the base comprises a smooth surface that is configured to establish a fluid-tight seal with a smooth surface of the water pump;
a circumferentially continuous conduit (cylindrical top tube) comprising an interior opening and a circumferential lip, the conduit configured to be coupled with a water hose extending from the radiator, said conduit having a smooth ridgeless exterior surface; and 
a curved supportive section (ball shaped portion between the flange base and cylindrical tube) interconnecting the conduit and the base wherein the supportive section interconnects the conduit with the base and orients a longitudinal axis of the conduit relative to a plane of the base so as to direct the conduit away from the LS engine (the cylindrical portion points the hose in a direction attached thereto away from the flanged base), wherein a circumference of the curved 
In regard to claim 10, wherein the smooth surface of the base comprises a countersink disposed around the interior opening so as to provide clearance for a thermostat valve (see 3rd through 6th pictures showing countersunk portions and o-ring).
In regard to claim 12, wherein the supportive section is configured to orient a longitudinal axis of the conduit relative to the base so as to direct the conduit and the water hose away from the LS engine and a belted pulley assembly of the LS engine.
	In regard to claim 14, the longitudinal axis is oriented at a polar angle with respect to a lien which is normal to a plane defined by a coupling of the base with the water pump and wherein the longitudinal axis is oriented at an azimuthal angle relative to a straight line extending from a first hole to a second hole of the base (the water neck of part #2660 has the same shape and conduit orientation relative to the base as that of fig. 4 of the present invention).
In regard to claim 15, wherein the polar angle ranges between substantially 0 degrees and substantially 90 degrees, and wherein the azimuthal angle ranges between substantially 0 degrees and substantially 180 degrees (see picture).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot because of the new ground of rejection, necessitated by the amendments to the independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID BOCHNA/Primary Examiner, Art Unit 3679